COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER


 Appellate case name:      Deborah Jean Braniff v. Richard James Braniff

Appellate case number:     01-11-00174-CV; 01-11-00175-CV

 Trial court case number: 2002-51181, 2010-70029

 Trial court:              308th District Court of Harris County

         These cases involve appeals from a judgment signed on March 8, 2011 Appellant timely
 filed her no.tice of appeal on March 2, 2011 See TEX. R. App. P 26.1, 27.1(a). The record was
¯ due on May 9, 2011 See TEX. R. Ape. P. 4.1 (a), 35.1 The clerk’s record has been filed in both
  cause numbers. The reporter’s record has not been filed.

         On July 13, 2012, the Clerk notified appellant that the court reporter responsible for
 preparing the record in this appeal had informed the Court that appellant had not made
 arrangements to pay for the reporter’s record. The Clerk further notified appellant that unless
 she provided proof of payment for preparation of the reporter’s record, proof of having made
 payment arrangements for the reporter’s record, or a response showing that she was exempt from
 paying for the reporter’s record by July 23, 2012, the Court might consider and decide only those
 issues or points that do not require a reporter’s record. See TEx. R. Al,l,. P 37.3(c).

        Appellant has not provided the Court with evidence showing that she has paid or made
 arrangements to pay the court reporter. Accordingly, the Court will consider and decide those
 issues or points that do not require a reporter’s record for a decision. See id.

         Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
 TEX. R. APl,. P 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 30 days of the
 filing of appellant’s brief. See TEX. R. Al,l, P 38.6(b).


 Judge’s signature:/s/Jim Sharp, Jr.
                    [El Acting individually      Acting for the Court

 Date: August 6, 2012